Title: To George Washington from Giuseppe Ceracchi, 7 May 1795
From: Ceracchi, Giuseppe
To: Washington, George


          
            Sir
            Philadelphia may 7. 1795
          
          By farther information I am absolutely convinced that I have been infamousely dupped by all those persons which have been the busi body of the suscription plan, therfore I must withdrow my self from this scandalous businiss.
          The summes that cost me ammount to 75000. Dallars and so disononorable expended of which 8500. since my returne.
          I hope it will be find just on my part to call for the value of my works which I can’t give them as a donation, for the same reason and upon the same principles, of which those Gentilmen have withdron them self for promoting the plan therfor I take the Liberty to include the bill of there ammounte and with respectfull consideration I am Sir Your Most Obdt and Humble Servt.
          
            Jos. Ceracchi
          
        